DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are currently pending in the application.

Restriction Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
i.	Group I, claim(s) 1-3, drawn to a composition
ii.	Group II, claim(s) 4-8, drawn to an article made from the composition
iii.	Group III, claim(s) 9, drawn to a method of making a composition
iii.	Group IV, claim(s) 10, drawn to a method of making an article.
The inventions listed as Groups I to IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature that is common to Groups I to III includes a polyacetal resin composition. This feature is taught by the prior art to Ngoc et al. (US 2006/0247358 A1). Ngoc teaches a composition comprising PVC resin, a rubbery acrylic polymer and a plasticizer [0026, 0015]. Given that the common technical feature of presently cited claims in Groups I to III fails to define a contribution over Ngoc et al., the common technical feature does not amount to a special technical feature.
In light of above, there is lack of unity between the cited groups.

During a telephone conversation with Mr. Arthur Rogers on 9/16/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-3.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 4-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ngoc et al. (US 2006/0247358 A1).
Regarding claim 1, Ngoc teaches a composition comprising a rubber polymer based on acrylic monomers (reads on flexible acrylic resin), PVC and a plasticizer (Ab., [0026, 0014-0015], ref. claims, Examples 8 and 9).
Regarding claim 2, Ngoc teaches compositions comprising about 40 to 160 parts by weight of a rubber polymer based on acrylic monomers (reads on flexible acrylic resin), about 10 to 30 parts by weight of a plasticizer and from about 0.1 to about 5 parts by weight of an antidegradant  ([0026, 0014-0015], ref. claims). Additionally, disclosed Examples 8 and 9 include 40 parts by weight rubbery polymers of Examples 1 and 3 (i.e. a flexible acrylic resin at 18.8 wt.%), 80 parts by wt. of DOP (i.e. 36.6 wt.%), 100 parts by wt. of PVC (i.e. 45.5 wt.%).
Regarding claim 3, Examples 1 and 3 include Ba/Zn. It is noted that Ba/Zn is a heat stabilizer and meets the claimed limitation. 
In light of above, presently cited claims are anticipated by the reference.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coran et al. (US 4,380,606).
Regarding claim 1, Coran teaches compositions containing polyvinylchloride, an acrylic copolymer rubber (reads on flexible acrylic resin), and a plasticizer (col. 1, lines 5-7, 37-54, col. 2, line 57- col. 3, line 26). 
In light of above, presently cited claim is anticipated by the reference.


Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Coran et al. (US 4,380,606).
The discussion with regard to Coran from paragraph 11 above is incorporated herein by reference.
Coran is silent with regard to a composition comprising components in claimed range (claim 2) and further comprising a stabilizer (claim 3), in one single embodiment as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Regarding claim 2, Coran teaches composition comprising 20-98 parts by wt. of acrylic copolymer rubber and 80 to 20 parts by wt. of PVC, per 100 parts by wt. of said rubber and PVC, and a plasticizer, in an amount of 1 to 30 wt.% when the wt.% of PVC is greater than that of rubber but the amount of PVC does not exceed 50 wt.% of the total composition (col. 1, lines 37-54, col. 2, line 57- col. 3, line 26). Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate compositions comprising PVC, acrylic copolymer rubber and a plasticizer in any amount within the disclosed ranges, including in amounts that fall within the scope of the claimed invention.
With regard to claim 3, Coran teaches that the compositions may be modified by stabilizers (col. 4, lines 27-35). Working Examples in Table 1 include a PVC stabilizer (TM-181) (col. 4, lines 42-43). It is noted that TM-181 is a thermal/heat stabilizer. Thus, it would have been obvious to skilled artisan, as of the effective filing date of the claimed invention, to formulate a composition comprising PVC, an acrylic copolymer rubber, a plasticizer and a heat stabilizer such as TM-181 as in the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al. (JP63030551A, Derwent Ab.) teaches compositions comprising a acrylate type elastomer, PVC resin and a plasticizer. Abe et al. (JP 08020698 A, Derwent Ab.): teaches a composition comprising a PVC, a polyester plasticizer and an acrylic rubber copolymer, such as ABS resin. Ngoc et al. (US 5,380,785) teaches compositions comprising an acrylic rubbery polymer, polyvinyl chloride and a plasticizer. Laurich (US 5,922,450) teaches a composition comprising an acrylic rubber, PVC and a plasticizer. Lyons et al. (US 2017/0037235 A1) teaches compositions comprising core-shell acrylic impact modifiers with high rubber content, PVC and optionally plasticizers. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762